UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-7292



SAMUEL ROBERT QUEEN, JR.,

                                              Plaintiff - Appellant,

          versus


ROBERT D. SHEEHY, SA, FBI; LYNNE ANN
BATTAGLIA, U.S. Attorney,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   Walter E. Black, Jr., Senior District
Judge. (CR-93-369, CA-99-2621-B)


Submitted:   April 13, 2000                 Decided:   April 19, 2000


Before WIDENER and WILKINS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Samuel Robert Queen, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Samuel Robert Queen, Jr., seeks to appeal the district court’s

order construing his action as a motion filed under 28 U.S.C.A.

§ 2255 (West Supp. 1999) and dismissing the motion as successive.

We have reviewed the record and the district court’s opinion and

find no reversible error.   Accordingly, we deny a certificate of

appealability and dismiss the appeal on the reasoning of the dis-

trict court. See Queen v. Sheehy, Nos. CR-93-369; CA-99-2621-B (D.

Md. Sept. 3, 1999).*   We dispense with oral argument because the

facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




     *
       Although the district court’s order is marked as “filed” on
September 2, 1999, the district court’s records show that it was
entered on the docket sheet on September 3, 1999.      Pursuant to
Rules 58 and 79(a) of the Federal Rules of Civil Procedure, it is
the date the order was entered on the docket sheet that we take as
the effective date of the district court’s decision. See Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                2